Name: Commission Regulation (EC) No 1029/2004 of 27 May 2004 determining the extent to which applications lodged in May 2004 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 2497/96 can be accepted
 Type: Regulation
 Subject Matter: Asia and Oceania;  European construction;  tariff policy;  EU finance;  animal product
 Date Published: nan

 28.5.2004 EN Official Journal of the European Union L 190/7 COMMISSION REGULATION (EC) No 1029/2004 of 27 May 2004 determining the extent to which applications lodged in May 2004 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 2497/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2497/96 of 18 December 1996 laying down rules for the application in the poultrymeat sector of the system provided for by the Association Agreement and the Interim Agreement between the European Community and the State of Israel (1), and in particular Article 4(5) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 May to 30 June 2004 submitted pursuant to Regulation (EC) No 2497/96 shall be met as referred to in the Annex. 2. Application for import licences for the period 1 July to 30 September 2004 may be lodged pursuant to Regulation (EC) No 2497/96 for the total quantity as referred to in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 28 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 338, 28.12.1996, p. 48. Regulation as last amended by Regulation (EC) No 361/2004 (OJ L 63, 28.2.2004, p. 15). ANNEX Group No Percentage of acceptance of import licences submitted for the period of 1 May to 30 June 2004 Total quantity available for the period of 1 July to 30 September 2004 (t) IL1 14,93 360,50 IL2  128,75